DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, “augment the input imaging”. There is a lack of antecedent basis for the term “the input imaging”.  There is “input data”. Is the applicant tries to claim 
Claims 2-9 are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eleseu et al. ( WO 2016/207628, indicated in IDS) in view of Robaina et al. ( US patent Publication: 2018/0197624, “Robaina”).

Regarding claim 1,  Eleseu teaches, A system ( Fig. 3) , comprising:
an imaging device to capture surgical imaging relating to a surgical procedure;  ( Page 11  second paragraph discloses a system in Fig.3 that has imaging device 

    PNG
    media_image1.png
    111
    619
    media_image1.png
    Greyscale

)
a tracking device to capture tracking information relating to the surgical procedure;  (Page 11, second paragraph, The observation camera 50 captures information related to HMD, real time imaging device,….

    PNG
    media_image2.png
    87
    581
    media_image2.png
    Greyscale
)
a display to provide augmented imaging relating to the surgical procedure; ( HMD 30 displays augmented reality image relating to the surgical procedure.) and a
visualization platform ( Page 5 first paragraph processor)  configured to:
receive input data relating to the surgical procedure, (Page 11  second paragraph discloses a system in Fig.3 that has imaging device capturing real time video image of the interior of the body 10 during a surgical procedure.)
wherein the input data includes the surgical imaging, received from the imaging device, (Page 11  second paragraph discloses a system in Fig.3 that has imaging device capturing real time video image of the interior of the body 10 during a surgical procedure.)

wherein the input data includes the tracking information, received from the tracking device; (Page 11, second paragraph, The observation camera 50 captures information related to HMD, real time imaging device)
generate the augmented imaging based on the input data, ( Page 12 first paragraph describes the creation of augmented reality image based on the input surgical image.

    PNG
    media_image3.png
    207
    618
    media_image3.png
    Greyscale

) and 
wherein generating the augmented imaging comprises:
determining an orientation for the augmented imaging based at least in part on an orientation of the display, a pose of one or more objects tracked in the tracking information, and an orientation of the surgical imaging, (Page 5 determines an augmented image based on an orientation of the display, a pose of one or more objects tracked in the tracking information, and an orientation of the surgical imaging, The surgical image orientation is changed to create augmented reality image.  :  “wherein the processor is adapted to: receive footage from the observation cameras and to create a three-dimensional model comprising the relative positions and orientations of 
while Eleseo teaches augmented image by changing input surgical image at an orientation as above but doesn’t teach,  augmenting the input imaging to include oriented contextual information relating to the objects tracked in the tracking information and to include the surgical imaging;
However, Robaina teaches,  augmenting the input imaging to include contextual information relating to  objects tracked in the tracking information and to include the surgical imaging; ({318-319] provides contextual information related to the surgical procedures or surgical tool (which are tracked or captured) in an AR display.)
Eleseu and Robaina are analogous as they are from the field of augmented reality imaging for surgical procedure.
  Therefore it would have been obvious for an ordinary skilled person in the art before the  effective filing date of the claimed invention to have modified Eleseu  by including augmenting the input imaging to include oriented contextual information relating to the objects tracked in the tracking information and to include the surgical imaging similar to augmenting the input imaging to include contextual information relating to  objects tracked in the tracking information and to include the surgical imaging as taught by Robaina.

Eleseu as modified by Robaina teaches, provide, to the display, the  augmented imaging. (Eleseu HMD 30 displays augmented reality image relating to the surgical procedure.  Page 12 first paragraph describes the displaying of augmented reality image relating to the surgical processor on the HMD display.)

Regarding claim 2, Eleseu as modified by Robaina teaches, wherein the  display is a head-mountable display. (Eleseu, See Page 10 last paragraph and Fig.4 HMD element 30)

Regarding claim 3,  Eleseu as modified by Robaina teaches, wherein the  display is an at least partially transparent display. ( Eleseu See page 10-11 and Fig.4 element 30

    PNG
    media_image4.png
    288
    608
    media_image4.png
    Greyscale




Regarding claim 5, Eleseu as modified by Robaina teaches, wherein the objects include a handheld surgical implement, and wherein the tracking information includes an image of a fiducial marker attached to the handheld surgical implement. (Eleseu, Page 8, 5th paragraph indicates that surgical instrument is handheld (See Fig. 4)  and there are marker attached whose position and orientation  are tracked by observation camera. See….“the surgical instrument may comprise an encoding device, such as a barcode, QR code or other identifying marker, from which the observation cameras can determine the identity and/or positon and/or orientation o the head mounted display, the real-time imaging device or the surgical instrument.”)

Regarding claim 6, Eleseu as modified by Robaina teaches, wherein the imaging device is a surgical scope. (Page 8 Paragraph 4, “The surgical instrument, where provided, can be an endoscopic instrument.”. 
As endoscope can take image, it would have been obvious for an ordinary skilled person to have included Eleseu’s surgical instrument to be used as imaging device for getting picture inside of the body in addition to ultrasonic probe.)

Regarding 7, Eleseu as modified by Robaina teaches,  wherein the objects include at least one of:
th paragraph: “Where provided, the plurality of observation cameras is adapted to observe one or more of the head mounted display, the real-time imaging device and the surgical instrument.”)

Regarding 8, Eleseu as modified by Robaina teaches,  further comprising:
one or more fiducial markers to enable motion tracking. (Eleseu, Page 3, second paragraph “The augmented reality imaging system of the invention may additionally be adapted to sense the position and orientation of an instrument, such as a surgical instrument.” Eleseu, Page 8, 5th paragraph indicates that surgical instrument is handheld (See Fig. 4)  and there are marker attached whose position and orientation  are tracked by observation camera. See….“the surgical instrument may comprise an encoding device, such as a barcode, QR code or other identifying marker, from which the observation cameras can determine the identity and/or positon and/or orientation o the head mounted display, the real-time imaging device or the surgical instrument.” As the handheld surgical instrument moves, the observation camera detects positon and orientation of it and thus motion is tracked.)


Regarding claim 9, Eleseu as modified by Robaina teaches,  wherein the display is a three-dimensional imaging display, and the augmented imaging is three-dimensional imaging. (Eleseu, Paragraph 13, Eleseu discloses the display is a 3-D imaging display. See 1st paragraph Page 13,  In Figures 4 to 6, it will be noted that the th and 5th paragraph builds a 3d model  and creates  AR image based on the 3d model. So the AR imaging is a 3D imaging.)



Regarding claim 10, Eleseu teaches, A device (Fig.3, Fig. 4), comprising:
one or more processors, ( processor 64 Fig. 3) 
receive surgical imaging of a surgical procedure, ( Page 11  second paragraph discloses a system in Fig.3 that has imaging device capturing real time video image of the interior of the body 10 during a surgical procedure. see

    PNG
    media_image1.png
    111
    619
    media_image1.png
    Greyscale

)

wherein the surgical imaging includes imaging captured by a surgical imaging device; ( Page 11  second paragraph discloses a system in Fig.3 that has imaging 

    PNG
    media_image1.png
    111
    619
    media_image1.png
    Greyscale

)

receive location tracking information associated with identifying a location of a plurality of objects, (Page 11, second paragraph, The observation camera 50 captures information related to HMD, real time imaging device,….

    PNG
    media_image2.png
    87
    581
    media_image2.png
    Greyscale
)

wherein the plurality of objects include the surgical imaging device and a surgical implement; (Page 11, second paragraph, The observation camera 50 captures information related to HMD, real time imaging device,….

    PNG
    media_image2.png
    87
    581
    media_image2.png
    Greyscale

th paragraph “Where provided, the plurality of observation cameras is adapted to observe one or more of the head mounted display, the real-time imaging device and the surgical instrument.”)

determine the location of the plurality of objects based on the location tracking information; (Page 11, second paragraph, The observation camera 50 captures information related to HMD, real time imaging device,….

    PNG
    media_image2.png
    87
    581
    media_image2.png
    Greyscale

Page 8 5th paragraph “Where provided, the plurality of observation cameras is adapted to observe one or more of the head mounted display, the real-time imaging device and the surgical instrument.)
correlate the location of the plurality of objects to determine a relative position of the plurality of objects and a display; ( Page 5; “wherein the processor is adapted to: receive footage from the observation cameras and to create a three-dimensional model comprising the relative positions and orientations of the head mounted display, and the real-time imaging device.”)
generate augmented imaging based on the relative position of the plurality of objects and the display; (Page 5 determines an augmented image based on an orientation of the display, a pose of one or more objects tracked in the tracking information, and an orientation of the surgical imaging, The surgical image orientation is changed to create augmented reality image.  :  “wherein the processor is adapted to: receive footage from the observation cameras and to create a three-dimensional model 
provide the augmented imaging for display via the display. (Eleseu HMD 30 displays augmented reality image relating to the surgical procedure.  Page 12 first paragraph describes the displaying of augmented reality image relating to the surgical processor on the HMD display.)
While Eleseu have a processor, but doesn’t expressly shows a memory connected to the processor.
It is generally known in a computer system there is memory with processor which is connected with memory. It would have been obvious to have a memory connected to the processor Of Eleseu for functioning of the processor.
In addition, examiner is including a reference Robaina which teaches a hardware processor is connected with memory ([0053] The local processing and data module 260 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash memory), both of which may be utilized to assist in the processing, caching, and storage of data.”)
Eleseu and Robaina are analogous as they are from the field of augmented reality imaging for surgical procedure.
  Therefore it would have been obvious for an ordinary skilled person in the art before the  effective filing date of the claimed invention to have modified Eleseu  by 


Regarding claim 12,  Eleseu as modified by Robaina teaches, wherein the one or more processors, when generating the augmented imaging, are to:
generate a visualization of one or more pre-operative medical images. ( Eleseu, Page 4 last paragraph “Thus, the surgeon has the benefit of displacement-corrected, high resolution, pre-operative 3D imagery in her/his AR representation, as well as the option to switch to real-time ultrasonic imagery”.)

Regarding claim 13,  Eleseu as modified by Robaina teaches, generate a visualization of an obscured portion of the surgical implement based on a model of the surgical implement, such that a portion of the model corresponding to the obscured portion of the surgical implement is visible in the augmented imaging. (Eleseu, Page 14 4th paragraph indicates hidden part of a surgical instrument is visualized in AR display….. “The captured image 122 from the ultrasonic probe 20 is re-sampled 122' as if from the point of view shown in Figure 7, whereas, of course, the surgeon 150 would see a different re-sampled image 122' as if from her point of view 82. The virtual reality overlay 130 comprises a representation 132 of the hidden part of the instrument 14, as well as a re-sampled version 122' of the real-time footage 122 from the ultrasonic probe 20.”)

Eleseu as modified by Robaina teaches, wherein the one or more processors, when generating the augmented imaging, are to:
transform an orientation of the surgical imaging based on the relative position of the one or more objects and the display. ( Eleseu, Page 14 4th paragraph indicates a resampled version of input surgical image which is created based on relative position of position of one or more objects and display…….”The captured image 122 from the ultrasonic probe 20 is re-sampled 122' as if from the point of view shown in Figure 7, whereas, of course, the surgeon 150 would see a different re-sampled image 122' as if from her point of view 82. The virtual reality overlay 130 comprises a representation 132 of the hidden part of the instrument 14, as well as a re-sampled version 122' of the real-time footage 122 from the ultrasonic probe 20.”)


Regarding claim 15, Eleseu teaches,  A method, comprising:
determining, by a device, a view of a user of a head mounted display; 
obtaining, by the device, tracking data relating to a surgical procedure; ;  (Page 11, second paragraph, The observation camera 50 captures information related to HMD, real time imaging device,….

    PNG
    media_image2.png
    87
    581
    media_image2.png
    Greyscale
)



    PNG
    media_image1.png
    111
    619
    media_image1.png
    Greyscale

)

orienting, by the device, objects based on the tracking data and the view of the user of the head mounted display, (:  “wherein the processor is adapted to: receive footage from the observation cameras and to create a three-dimensional model comprising the relative positions and orientations of the head mounted display, and the real-time imaging device In all embodiments, the invention is able to determine, in real-time, the relative position and orientation of the real-time imaging device and the head mounted display and to reconstitute the image from the point of view of the wearer of the head mounted display.” As the image is reconstituted based on the HMD view objects are orientated.)
wherein the objects include the imaging device; (the imaging device is tracked by observation camera as shown in Page 11 second paragraph of Eleseu, and 
augmenting, by the device and by providing output to the head mounted display for display, (Page 5 determines an augmented image based on an orientation of the display, a pose of one or more objects tracked in the tracking information, and an 
However, the view of the user with contextual information relating to the objects based on orienting the objects based on the tracking data and the view of the user, 
 ({318-319] provides contextual information related to the surgical procedures or surgical tool (which are tracked or captured) in an AR display.)
Eleseu and Robaina are analogous as they are from the field of augmented reality imaging for surgical procedure.
  Therefore it would have been obvious for an ordinary skilled person in the art before the  effective filing date of the claimed invention to have modified Eleseu  by including the view of the user with contextual information relating to the objects based on orienting the objects based on the tracking data and the view of the user as taught by Robaina.

Eleseu as modified by Robaina teaches, wherein the contextual information includes the surgical imaging captured by an imaging device. ( Eleseu provides the surgical image captured by an imaging device in the AR view with resample. This information is combined with Robaina’s contextual information to be displayed as AR display.)


Regarding claim 18, Eleseu as modified by Robaina teaches, wherein augmenting the view of the user comprises at least one of: providing the input imaging at a fixed position in the view of the user, providing the input imaging via a virtualized display selectively in the view of the user, or providing the input imaging at a location in the view of the user at which the input imaging is being captured. (Eleseu Page 11 Lines 1-3  discloses that the input images are on real view by HMD).

Regarding claim 19, Eleseu as modified by Robaina teaches, detecting a change to a direction of the view of the user; and altering a position of one or more augmented elements in the view of the user based on detecting the change to the direction of the view of the user. (Eleseu Page 7 4th paragraph: Additionally or alternatively, the step of determining the position and orientation of at least one head mounted display and at least one real-time imaging device suitably comprises: 


Claim 4, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eleseu as modified by Robaina as applied to claim 1 and further in view of Corndorf et al. ( US patent Publication:  2017/0056115, “Corndorf”).

Regarding claim 4,  Eleseu as modified by Robaina doesn’t expressly teach,  wherein the objects include a surgical implement of a surgical robotics device, and wherein the tracking information includes information received from the surgical robotics device regarding the pose of the surgical implement.
However, Corndorf teaches, the objects include a surgical implement of a surgical robotics device, ({0045] and {0091] discloses an arm (implement) of a surgical robot.)
Corndorf and  Eleseu and Robaina are analogous as they are from the field of  surgical procedure.
  Therefore it would have been obvious for an ordinary skilled person in the art before the  effective filing date of the claimed invention to have modified Eleseu  by Corndorf for the purpose of automating the surgical procedures.
Eleseu as modified by Robaina and Corndorf teaches, wherein the tracking information includes information received from the surgical robotics device regarding the pose of the surgical implement. ( Eleseu teaches tracking information of a surgical device. (Eleseu, Page 8, 5th paragraph: “Where provided, the plurality of observation cameras is adapted to observe one or more of the head mounted display, the real-time imaging device and the surgical instrument.”)
It would have been obvious for an ordinary skilled person to have included tracking of surgical robotic device included from Corndorf similar to the tracking information of a surgical device (taught by Eleseu) for the purpose of getting augmented image based on the tracking of surgical robotic device.


Regarding claim 17 Eleseu as modified by Robaina teaches, receiving information identifying an implement of a surgical device; determining a model of the implement of the surgical device; and wherein augmenting the view of the user comprises: augmenting the view of the user to include the model of the implement of the surgical device. (( Eleseu teaches tracking information of a surgical device. (Eleseu, Page 8, 5th paragraph: “Where provided, the plurality of observation cameras is adapted to observe one or more of the head mounted display, the real-time imaging device and the surgical instrument.”)
Eleseu as modified by Robaina doesn’t expressly teach,  the surgical device as surgical robotics device 
However, Corndorf teaches, the surgical device as surgical robotics device, ({0045] and {0091] discloses an arm (implement) of a surgical robot.)
Corndorf and  Eleseu and Robaina are analogous as they are from the field of  surgical procedure.
  Therefore it would have been obvious for an ordinary skilled person in the art before the  effective filing date of the claimed invention to have modified Eleseu  by including the object as a surgical implement of a surgical robotics device as taught by Corndorf for the purpose of automating the surgical procedures.


Regarding claims 20, Eleseu as modified by Robaina teaches detecting a change of a surgical device ( Eleseu teaches tracking information of a surgical device. (Eleseu, Page 8, 5th paragraph: “Where provided, the plurality of observation cameras is adapted to observe one or more of the head mounted display, the real-time imaging device and the surgical instrument.”) but doesn’t expressly teach, detecting a change to a surgical implement attached to a surgical robotics device; 
However, Corndorf teaches, the objects include a surgical implement of a surgical robotics device, ({0045] and {0091] discloses an arm (implement) of a surgical robot.)
Corndorf and  Eleseu and Robaina are analogous as they are from the field of  surgical procedure.
Eleseu  by including the object as a surgical implement of a surgical robotics device as taught by Corndorf for the purpose of automating the surgical procedures.
Eleseu as modified by Robaina and Corndorf teaches, updating a model of the surgical implement based on the change; and updating the output to the head mounted display based on updating the model of the surgical implement. (Eleseu Page 5 4th Paragraph  resamples input images based on the model created with surgical device. “However, by virtue of the invention, the image formed by the ultrasonic probe is automatically resampled as if from the point of view of the observer, thus obviating manual manipulation of the probe. Further, even if the probe is kept still, but the wearer of the head mounted display moves (i.e. changes her/his point of view) the invention automatically resamples the real-time video image to compensate for this.”)

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eleseu as modified by Robaina as applied to claim 10 and further in view of Rose et al. ( US patent Publication: 20130111399, “Rose”).

Regarding claim 11,  Eleseu as modified by Robaina doesn’t expressly teach,  generate a field of view indicator identifying a field of view of the surgical imaging device.
However, Rose teaches, generate a field of view indicator identifying a field of view of the surgical imaging device. (“[0013] FIG. 2 is a screenshot of image frame 100 field of view indicator 106.”)
Rose and  Eleseu as modified by and Robaina are analogous as they are from the field display processing..
  Therefore it would have been obvious for an ordinary skilled person in the art before the  effective filing date of the claimed invention to have modified Eleseu as modified by Robaina  by including generating a field of view indicator identifying a field of view of the surgical imaging device as taught by Rose for the purpose of providing the user indication what the user is seeing and what is surrounding area to provide a better understanding of the environment.


Regarding claim 16, Eleseu as modified by Robaina doesn’t expressly teach,   wherein the contextual information includes a field-of-view indicator of the imaging device determined based on the tracking data, design parameters of the imaging device and the view of the user.
However, However, Rose teaches, a field of view indicator identifying a field of view of the surgical imaging device. (“[0013] FIG. 2 is a screenshot of image frame 100 of an exemplary prior art "Picture in a Picture" user zoom interface.  Image frame 100 contains zoomed-in image 102 and reference image 104 with field of view indicator 106.”)
Rose and  Eleseu as modified by Robaina are analogous as they are from the field display processing..
  Therefore it would have been obvious for an ordinary skilled person in the art before the  effective filing date of the claimed invention to have modified Eleseu as modified by Robaina  to have the contextual information include a field-of-view indicator of the imaging device determined based on the tracking data, design parameters of the imaging device and the view of the user as taught by Rose for the purpose of providing the user indication what the user is seeing and what is surrounding area to provide a better understanding of the environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616